Title: Introductory Note: View of the Commercial Regulations of France and Great Britain in Reference to the United States, [1792–1794]
From: 
To: 



[1792–1794]


Although Hamilton’s “View of the Commercial Regulations of France & Great Britain in reference to the United States” is undated, it is clear that the documents which comprise it were written by Hamilton at different times during the early part of Washington’s Administration. As early as 1789 it was apparent to many Americans that in spite of the apparent prosperity of United States commerce the future of the country in relation to other commercial powers was precarious. It was this realization which led to suggestions for forcing a more favorable policy from other nations through retaliatory tariffs or achieving a permanent system more amicably through the negotiation of commercial treaties.
After the American Revolution, as before, British commercial policy was dominated by the determination to protect British commerce and navigation by the enforcement of the Navigation Laws and the exclusion of foreign powers from trade with the British colonies. At the peace negotiations in 1783 the American emissaries, John Jay, Benjamin Franklin, and John Adams, attempted to secure for the United States some of the commercial advantages which the North American colonies had enjoyed before the Revolution, particularly a share in the carrying trade with the British West Indies. John Jay had inserted in his October 5, 1782, draft of a peace treaty an article which guaranteed that in the ports and possessions of each power the nationals of the other power would be treated in the same fashion as its own nationals. When the final articles of the treaty were drawn up this clause was omitted, chiefly because of the fear that the supporters in Parliament of the British Navigation Laws might prevent acceptance of the treaty if the reciprocity clause was included. A similar proposal by William Pitt for complete reciprocity between the United States and Britain was defeated through the influence of followers of Lord Sheffield who favored a policy of complete mercantile monopoly and vigorous enforcement of the Navigation Laws. These political considerations compelled the negotiators to omit commercial clauses from the final draft of the treaty.
After the American Revolution British trade with the United States had been reopened by an act of Parliament passed in April, 1783, “for the better carrying on of Trade and Commerce between the Subjects of His Majesty’s Dominions and the Inhabitants of the … United States,” which, in addition to permitting United States shipping into British ports without manifests or certificates, invested the King with the power to issue regulations concerning commerce with the United States. This statute was renewed from year to year, and most regulations concerning products imported into Britain from the United States from 1783 to 1788 appeared in a series of orders in council. For example, an order in council issued in 1783 permitted “Oil, or unmanufactured Goods and Merchandises being the Growth or Production of any of the Territories of the United States of America, imported directly from thence in British or American Vessels to an Entry upon Payment of the like Duties, as if imported by British Subjects in British Ships, from any of the British Islands or Plantations in America.” Another order, passed in June, 1783, permitted the importation from the United States of all unmanufactured goods permitted by law on the same terms as if imported from a British colony, such goods to be carried in either British or American bottoms. In December, 1783, a new order in council was passed encompassing all the “several regulations hitherto issued. It permitted the importation of any unmanufactured goods, not prohibited by law (except oil), and pitch, tar, turpentine, indigo, masts, yards, and bowsprits, being the produce of the United states of America, either by British or American subjects, and either in British or American vessels, on paying the same duties as were payable on the importation of such goods from the British colonies by British subjects in British vessels; the production of the documents required by law being also dispensed with, and all drawbacks, exemptions, and bounties, on goods exported from Great Britain to the United states being allowed as fully on such goods exported to the British colonies. Tobacco, the produce of the United states, was allowed to be imported in the same manner into this kingdom.…” The British regulations concerning the direct trade between the United States and Britain in the period from 1783 to 1793 generally were favorable enough to enable Great Britain to become the best customer of the United States. This advantage was counterbalanced by the fact that, since the United States had not been able to negotiate a commercial treaty with Great Britain, commercial regulations between the two countries were controlled by temporary regulations which could be changed at any time.
The most important aspect of pre-Revolutionary American commerce had been the trade of the North American British colonies with the West Indies. It was hoped at the time of the peace negotiations that at least some part of the trade could be retained by the United States, but all attempts to gain a foothold in the carrying trade with the West Indies proved fruitless. Postwar British policy toward the United States trade with the West Indies was established by an order in council of July 2, 1783, which, while it allowed the importation into the West Indies of such American products as lumber, flour, and livestock, stipulated that these products were to be brought to the West Indies only in British ships. Although intended as a temporary measure, it was continued by a series of extensions until 1788, when a new act was passed which permanently excluded United States shipping from the West Indian trade. David Macpherson observed that “the parliament, thinking that the experience of five years had now proved that British vessels were competent to the supply of the West-India islands with the produce of America, enacted a permanent law, instead of the temporary regulations hitherto generally renewed every year.”

In the Hamilton Papers, Library of Congress, an unaddressed statement dated January 20, 1792, prepared by Phineas Bond, British consul at Philadelphia, presents the British view of Great Britain’s commercial policy toward the United States. It is uncertain whether or not Bond addressed this statement to Hamilton. It is, however, endorsed in Hamilton’s handwriting “Remarks concerning the Commercial policy of G Britain towards this country by Mr. Bond British consul.” Bond’s statement reads as follows:
“Since the Peace, the Parliament of Great Britain has, annually, given his Majesty Power to make provisional commercial regulations with the United States.
“His Majesty in virtue of this power by his order in Council has permitted the importation of any (unprohibited) Goods, being the Growth or Produce of the United States, directly from thence into Great Britain; not only in British Ships, but in American built ships, owned by American subjects, the Master and at least ¾ of the mariners being American subjects.
“By this regulation his Majesty has put the Commerce of the United States, as far as relates to the Vessels, in which American produce can be imported into Great Britain, upon a footing with every European nation.
“Any unmanufactured goods (except Fish Oil, Blubber, Whale Fins, and Spermaceti) and also any Pig Iron (and other articles enumerated in the order of Council) may be imported into Great Britain on payment of the same duties as the like goods imported from any British Island or Plantation in America—and with respect to Fish-Oil, Blubber, Whale Fins and Spermaceti and all other goods, not enumerated, being the growth, production or manufacture of the United States, they may be imported from the United States into Great Britain subject to such duties of customs and Excise as are payable on the like goods upon their importation from Countries not under the dominion of his Majesty according to the Tables A, D, and F, annexed to the consolidating act, and where different duties are therein imposed upon like goods imported from different foreign Countries, then upon payment of the lowest of such duties—so that with respect to certain enumerated articles, in which the Commerce of the United States is most essentially involved, the same indulgence is granted to the Commerce of the United States, which his Majesty’s dominions in North America and the West Indies enjoy. In many of these important articles the Commerce of the United States is most materially benefitted by the indulgence thus given, to the great Injury of other foreign Countries. For instance in the single article of woods of every description (except yards, masts and bowsprits) they may be imported into Great Britain free from duty.
“With respect to every other article of the produce or manufacture of the United States, not enumerated or described in the orders of Council, his Majesty has placed the Commerce of the United States upon a footing with the most favored nations of Europe—except such only with whom Treaties of Commerce have been formed upon principles of reciprocal and mutual advantage. One other material indulgence arises to the Commerce of the United States; By the regulations contained in the orders of Council, all goods and merchandize, being the growth, production or manufacture of the United States, are permitted to be imported into Great Britain exempted from the Alien’s duty; Whereas goods imported in the Vessels of every other foreign nation, are subject to the payment of Alien’s duty.
“A Table of the articles, imported from the United States into Great Britain, under exemptions or reductions of duties, with a comparative estimate of what duties the same articles pay when imported from the most favored nations of Europe, would evince the peculiar advantages gained by the United States—to the great detriment of other foreign nations, and to the immense diminution of the revenue of Great Britain, which in duties on the single article of woods annually receives from other foreign nations near £300,000. Such a table and such an Estimate may be formed by resorting to the export of the favored articles from the United States to Great Britain, and will demonstrate how much America saves in this respect by her commerce with that Country.
“From these combined circumstances it is plain that Great Britain, so far from being considered as the commercial Enemy of these States, has extended benefits and privileges to the Commerce of this Country which originated in colonial indulgence; nor will it be going too far to aver that Great Britain has granted America greater advantages, in point of Commerce than any other nation in Europe can grant.”
One of the most lucrative aspects of the trade of the North American colonies before the American Revolution had been the commerce between New England and the French West Indies. Officially the French government had pursued a policy of complete monopoly of the trade of its West Indian islands and had attempted to enforce this policy by a number of stringent regulations. The Lettres Patentes of 1717 and 1727, for example, prohibited foreign trade with the islands and forbade foreign ships to approach within one league of their shores. The need of the French islands for provisions during the Seven Years’ War led to some concessions to foreign trade, but in 1763 and 1767 new arrêts, while they granted a few privileges to foreign shipping, restored much of the prohibitive policy of the earlier Lettres Patentes. In spite of the attempts of both the French and the British government at discouragement, the New England trade—much of it contraband—with the French West Indies flourished during the period preceding the American Revolution. When the Treaty of Amity and Commerce was signed between the United States and France in 1778, provision was made for each power to have most-favored-nation privileges, and in the same year an administrative ordinance permitted foreign vessels into West Indian ports. At the close of the Revolution the demands of French merchants and shipping interests who favored a return to mercantilist regulations made it necessary for the French Ministry to review its West Indian trade policy. In May, 1783, the ordinance of July 20, 1778, opening the West Indies to foreign trade was annulled, and France’s postwar policy toward foreign trade with her colonies in the West Indies was enunciated in the arrêt of August 30, 1784. This decree opened eight entrepôts in the French islands in contrast to the two provided for in the arrêt of 1767 and added a number of additional products to those permitted by that arrêt. The only articles permitted to be exported from the islands were rum, molasses, and goods manufactured in France, and a premium was granted to French industries in the form of a duty of three livres per quintal on foreign salt fish and salt beef. A special advantage to the United States lay in the admission to the West Indies of a number of products on the condition that they be imported in ships of less than sixty tons. The prohibition of American flour, however, was a serious blow to the trade of grain-growing areas in the United States.
Although the arrêt represented a liberal trend on the part of the French Ministry, it failed to satisfy all the demands of the United States and aroused opposition among French merchants. Probably because of French agitation, two other decrees were passed the next year which increased the duty on American fish and granted bounties on French cod carried to the French West Indies, and an arrêt of 1787 increased both the bounty and the duty.
In the direct trade between the United States and France the French policy was as favorable to the United States as possible in view of the pressure of commercial interests for a mercantilistic policy. Largely through the efforts of Jefferson, who as United States Minister to France pressed strongly for commercial advantages, the French government made a number of concessions to United States commerce during the seventeeneighties. A considerable reduction on the importation of American whale oil was secured; duties were abolished on skins, potash and pearlash, and beaver skins; provision was made for free importation of ships constructed in the United States; L’Orient and Bayonne were designated free ports specifically for the American trade and access was granted to the other free ports of France; in 1787 a right of entry was granted to American merchandise into all the ports of France; an entrepôt was established on Isle de France especially for the American East Indian trade. Despite these concessions, trade between the United States and France never reached substantial proportions in the years between the American and French revolutions.

Several explanations have been advanced for the failure of France to replace Great Britain in trade with the United States: the fact that habit made Americans prefer British products and that British manufactured articles were generally superior to French; that France could not supply the products needed by the United States and that her merchants were unfamiliar with American commercial arrangements; that French policy was not favorable enough to the United States to offset the advantages offered by Britain. Two factors, however, seem to have been most decisive in circumventing France’s efforts to secure the American trade. The first was the inability of French merchants to extend the long-term credit so essential to business operations of American mercantile firms. The British firms’ established policy of extending long-term credits often brought a common involvement between creditor and merchant that made severance of ties difficult. Tallyrand observed: “The great capitals of the English merchants enable them to give more credit than those of any other nation; this credit is at least for a year, often for a longer time. The consequence is, that the American merchant who receives his wares from England, employs scarcely any principal of his own in this commerce; but trades almost entirely upon English capitals.” The second factor which operated to the detriment of French trade with the United States was France’s policy toward the importation of tobacco. The right of importation and control of tobacco in France had been sold by the French government in 1721 to the Farmers-General, giving that body absolute control over purchases of foreign tobacco. As a further complication to the sale of American tobacco in France, the Farmers-General in 1785 entered into a contract with the American financier Robert Morris. Under the terms of this contract “Morris undertook to deliver in France sixty thousand hogsheads of tobacco in the three successive years, 1785, 1786, 1787, at the rate of twenty thousand a year, in a specified assortment and quality. The tobacco was to be shipped in American vessels rather than in French.…” American merchants shipping tobacco to France thus had to negotiate with Morris as well as abide by the restrictions of the Farmers-General. There were concerted attacks in France both against the Morris contract and, more importantly, against the entire policy of granting the monopoly of the tobacco trade to the Farmers-General. Inspired by Jefferson and led by Lafayette and Vergennes, these attacks were not successful in forcing the cancellation of the Farmers-General monopoly, but they did bring about the appointment of a committee to inquire into the commercial relations with the United States. In the decision of Bernis on May 25, 1785, this committee agreed that, while the contract with Morris could not be canceled, such an agreement should never again be made, and that, in addition to the tobacco purchased from Morris, the Farmers-General should also buy twelve to fifteen thousand additional hogsheads from other American merchants on the same terms as those prescribed by the Morris contract. Although the Morris contract expired in 1787 and could not be renewed, the control of the Farmers-General over the importation of tobacco continued until the tobacco monopoly was abolished by the Revolutionary government in 1791. Throughout the seventeen-eighties, therefore, the trade in tobacco, one of the most important commodities of the United States, had been stifled by this monopoly.
During the early years of the French Revolution, although American trade was still generally treated more favorably than that of other nations, an increasingly stringent policy was pursued by the French Assembly. Motivated perhaps by disillusion with the failure of the attempt to detach the American trade from Great Britain, sometimes by the pressures of French chambers of commerce and merchant groups which desired a return to mercantilistic policies, particularly in the West Indies, and on occasion simply by ignorance of the implications of its legislation, the Assembly passed a number of decrees to the detriment of American commerce. Although the tobacco monopoly of the Farmers-General was abolished, a heavy duty was placed on the importation of foreign tobacco with considerable distinction in favor of French ships; importation of ships built abroad was forbidden; and the duty on American oils was augmented. William Short, United States charge d’affaires at Paris, made valiant—but largely unsuccessful—efforts to protect United States commerce against the onslaughts of the Assembly.
On December 16, 1793, Thomas Jefferson submitted to the House of Representatives a report entitled “The Privileges and Restrictions on the Commerce of the United States and the restrictions imposed by European countries against United States commerce both in Europe and in the colonies.” In this report Jefferson emphasized the severity of British restrictions compared to those of other powers and proposed that the United States impose restrictions on the commerce of any nation which pursued a restrictive policy toward the United States. In an effort to implement Jefferson’s proposal, James Madison on January 3, 1794, introduced a series of resolutions which were designed to establish a system of retaliation against nations which enacted discriminatory legislation against American commerce. On January 13, 1794, Senator William Loughton Smith of South Carolina delivered a major speech in the Senate opposing Madison’s resolutions. It has been asserted on more than one occasion that Hamilton was the author of this speech, and the document printed below has frequently been cited as proof of this fact. There can be no doubt that Hamilton’s notes were used by Smith in his speech. Several sentences in Smith’s speech are similar to those in Hamilton’s notes, and two of Hamilton’s paragraphs appear without change in Smith’s speech. On the other hand, it does not necessarily follow that the “View” was prepared specifically for the use of Smith in his attack on Madison’s resolutions. Smith’s speech is considerably longer than the notes in the “View,” and it contains facts and figures not used by Hamilton. At the same time, it does not include information on such topics as whaling and the codfisheries that Hamilton discusses in his notes. Despite the similarities, therefore, the “View” is clearly not a draft of Smith’s speech. If indeed Hamilton was the author of Smith’s attack, as seems entirely possible from the style and content of the South Carolinian’s speech, no draft in his handwriting has been found.
It is possible that Hamilton may have written the notes considerably earlier—before the end of 1792 and perhaps even in late 1791—and either used them himself to prepare Smith’s speech or gave them to Smith when the Senator was preparing his criticism of the Jefferson-Madison views on commerce in 1794.

There are at least two occasions before the end of 1792 on which Hamilton might have written the “View.” He may have prepared it as background material when the cabinet was discussing a proposed commercial treaty with France in late 1791 and early 1792, or it may have been part of a comparative study which Hamilton was preparing during the same period on the commercial systems of Great Britain and France.
The attempt to negotiate a commercial treaty with France was the result of efforts to improve the deteriorating commercial relations between France and the United States. As early as June 2, 1791, the French National Assembly had authorized the King to open negotiations with the United States for a new treaty of commerce. The failure of the French Ministry to act on the authorization led Jefferson to believe that France wanted the first proposals for a new treaty to come from the United States. The Secretary of State, however, was reluctant to take the first steps in negotiation, but Hamilton discussed the matter with Jean Baptiste de Ternant, the French Minister to the United States, in October, 1791. In spite of Ternant’s noncommittal attitude, a debate in the cabinet resulted in a decision to draw up the draft for a commercial treaty. In November, 1791, Jefferson drafted a treaty, but Hamilton opposed it on the ground that the rates were too low. The negotiations were finally dropped.
Although Hamilton may have drawn up the “View” as background for the abortive Franco-American commercial treaty, the possibility also exists that the notes were part of a comparative study of the commercial systems of Britain and France in relation to the United States, for Hamilton had undertaken such a project in late 1791 and in 1792. On December 19, 1791, George Hammond, the British Minister to the United States, reported to Lord Grenville that “Mr. Hamilton informed me that he was preparing a report upon the actual state of the navigation and commerce of this country, whence it would appear that the present system of France was more favorable to the former, and that of Great Britain to the latter.” On January 1, 1792, Hamilton wrote to Jefferson that he was “engaged in making a comparative statement of the Trade between the U S & France & between the U S & G Britain” and requested any pertinent information Jefferson might have concerning French commercial regulations.
The possibility also exists that Hamilton wrote these notes in anticipation of Jefferson’s report on commerce. As indicated above, this report was not made to Congress until December 16, 1793. The report, however, had been requested by the House of Representatives on February 23, 1791, and throughout 1791 and 1792 it was known that the Secretary of State was drawing up such a report. Whatever may have been the specific occasion for Hamilton’s writing of the “View,” it was prompted in general by the commercial problems which had arisen as a result of the failure of the United States to negotiate commercial treaties with Britain and France.
